Bigelow, J.
The general role is that hearsay evidence is inadmissible. To render it competent in cases of boundary, it must fall within the exception to the rule laid down in Daggett v. Shaw, 5 Met. 228. Flagg v. Mason, 8 Gray, 557, & cases cited. In the present case, the person, whose declarations concerning the boundary of the close in question were admitted, was not in possession of the land when he made the statements which were offered in evidence. They do not therefore come within the exception, and were erroneously admitted.

Exceptions sustained.